Citation Nr: 1434102	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction, rated as 50 percent disabling from March 23, 2012, and 70 percent disabling since April 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was before the Board in February 2014 when it was remanded for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

By a June 2014 rating decision, the Appeals Management Center (AMC) awarded a 50 percent rating effective March 23, 2012, and a 70 percent rating effective April 9, 2014 for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction (previously rated 30 percent).  As this does not constitute a full grant of the benefits possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. For the period from March 23, 2012 (the date of receipt of the claim for an increased rating), the psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction is primarily manifested by psychiatric symptoms; those manifestations include impaired short-term memory, depression, disturbed sleep and some self-isolation.  It is not manifested by occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking, or mood.

2. For the period since April 9, 2014, the psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction is primarily manifested by psychiatric symptoms; those manifestations include impaired short-term memory, depression, disturbed sleep and some self-isolation.  It is not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1. For the period from March 23, 2012, the criteria for a disability rating in excess of 50 percent for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2013).

2. For the period since April 9, 2014, the criteria for a disability rating in excess of 70 percent for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased disability rating and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded two VA examinations to assess the severity of his service-connected disability on appeal.  The findings from those examinations are sufficient to apply the relevant rating criteria.

Finally, the Board notes that substantial compliance with the Board's February 2014 remand instructions was achieved.  The remand directed the agency of original jurisdiction (AOJ) to obtain outstanding treatment records from both VA and Dr. J. Harris.  Up to date private and VA treatment records have been associated with the Veteran's claims file.  Moreover, pursuant to the remand, a VA examination was completed.  The examiner detailed the relevant symptomatology and explained, in detail, the psychiatric and physical manifestations of the Veteran's disability.  See April 2014 VA Examination Report.  Thus, the Board is satisfied that substantial compliance with the February 2014 remand instructions has been achieved.  Stegall, 11 Vet. App. at 271.

Merits

I. Legal Background

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, as noted in the February 2014 Board remand, 38 C.F.R. § 4.126(d) provides that where a single disability has been diagnosed as both a mental disorder and a physical condition, VA shall rate the disability under the diagnostic code which represents the dominant (more disabling) aspect of the condition.  The April 2014 VA examiner explained that the Veteran's mental disorders are the dominant aspect of his service-connected disability.  Indeed, the examiner indicated there was no evidence of any gastrointestinal disability secondary to a psychiatric disability during the examination.  There is no evidence to the contrary showing that the physical aspect of the Veteran's service-connected disability is more disabling than the psychological component.  As such, the Board concludes that the psychological component is more disabling and will proceed as such under 38 C.F.R. § 4.126(d).

The Veteran's service-connected disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to generalized anxiety disorder.  Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

During the appeal period, as noted in the introduction, the Veteran's service-connected disability has been rated as 50 percent disabling from March 23, 2012, and 70 percent disabling since April 9, 2014.

II. Factual Background

A July 2012 VA treatment record (Virtual VA) notes treatment for the Veteran's psychiatric disorders.  The Veteran reported depressed mood and forgetfulness.  He denied suicidal ideations, hallucinations and paranoia.  The Veteran reported that he continued to live with his wife.  The Veteran was reported as being oriented in all spheres and his mood was described as abnormal with depressed mood and affect.  The Veteran's memory was described as poor.  A GAF score of 55 was reported. 

The Veteran received mental health treatment from VA in August 2012 (Virtual VA).  The Veteran complained of dizziness.  No sustained depression was reported and the Veteran did report anxiousness sporadically for the past 50 years.  The Veteran's mood was described as normal, but nervous constricted.  The Veteran denied delusions, hallucinations, and suicidal/aggressive thoughts.  A GAF score of 64 was reported. 

The Veteran was afforded a VA examination in August 2012.  The examiner noted that the Veteran's depressive symptoms did not appear to have worsened since a 2001 VA examination.  The examiner stated that the Veteran's past symptoms of anxiety had abated.  He explained that the Veteran presented in an apathetic manner and provided vague responses to questions.

The examiner elicited a history from the Veteran.  The Veteran explained that he resides with his wife of 23 years and described their relationship as "poor."  The Veteran stated that he does not like to be bothered, but does like to read and he attends church weekly.  The Veteran reported spending most of his time alone.  He stated that he receives about three to four hours of sleeps nightly and described his energy as "bad."  The Veteran denied any current worries and endorsed mild memory complaints of forgetfulness and poor concentration.

The examiner explained that the Veteran's symptoms included: depressed mood, flattened affect, and disturbances of motivation and mood.  No other symptoms were noted.  A GAF score of 55 was reported.

The Veteran received mental health treatment from VA in November 2012 (VBMS).  There, he reported feeling down and anxious.  His mood was normal, but slightly irritable.  Delusions, hallucinations, and suicidal/aggressive thoughts were absent.  The Veteran was oriented in all spheres with good concentration.  A GAF score of 65 was reported.  

In January 2013, the Veteran reported worsening anxiety.  See January 2013 VA Treatment Record (VBMS).

The Veteran received mental health treatment from VA in May 2013 (VBMS).  The Veteran reported that his mood was fine and that he had no problems.  He explained some difficulty falling asleep, but managed five to six hours of sleep each night.  The Veteran relayed that he spends about one hour each day at the YMCA.  His mood was reported as normal.  Delusions, hallucinations, and suicidal/aggressive thoughts were absent.  The physician described the Veteran as stable and euthymic and that the Veteran was the same cognitively with no worsening.

The Veteran received mental health treatment from VA in December 2013 (VBMS).  There, the Veteran reported little interest in doing things and trouble concentrating.  He also expressed having little energy and feeling tired.  Mood was normal.  Delusions, hallucinations, and suicidal/aggressive thoughts were absent.  The Veteran was oriented in all spheres.  The physician commented that the Veteran was emotionally stable with no major depression or anxiety and that the Veteran was not a threat to harm himself or others.

The Veteran was afforded a VA examination in April 2014.  The Veteran explained that he continues to live with his wife.  The Veteran denied interest in most activities.  He spends five hours each day watching television, and spends two hours assisting in the care of his mother-in-law.  He continues to attend church once or twice each week.  He gets between five and eight hours of sleep every night.  He explained that he drives to the gym about two or three times per week.  

The Veteran stated that he feels hopeless and useless most of the time.  The examiner was unable to detect much anxiety at the examination.  Mood appeared euthymic and affect was constricted, but not flat.  Grooming and hygiene were adequate, but not exemplary.  The examiner explained that depression is the dominant characteristic of the Veteran's service-connected disability.  The examiner stated that he could not envision the Veteran participating in "conventional employment" because of his "apparently diminishing neurocognitive capacity."

The examiner opined that the Veteran's service-connected disability is productive of occupational and social impairment with deficiencies in most areas.   The following symptoms were noted: depressed mood, impairment of short-term and long-term memory, flattened affect, disturbances of motivation and mood.  Suicidal and homicidal ideations were denied.  No other symptoms were noted on the examination report.


Finally, the Veteran has also expressed that he receives mental health treatment from Dr. J. Harris.  See March 2014 Release Authorization Form.  At his April 2014 VA examination, the Veteran stated to the examiner that he only sees Dr. J. Harris for chronic obstructive pulmonary disease.  Nonetheless, all of the available records from Dr. J. Harris have been reviewed.  While no specific mental health treatment appears to have been rendered, many of the records state that the Veteran has normal mood and affect and is alert and oriented in all spheres.  See April 2013 Treatment Record of Dr. H.; October 2012 Treatment Record of Dr. H.; April 2012 Treatment Record of Dr. H. (all VBMS).

III. Application

A. Period From March 23, 2012

The evidence of record does not indicate that the Veteran's service-connected disability warrants a disability rating in excess of 50 percent for the period from March 23, 2012, to April 8, 2014.  The record does not show that the Veteran's disability results in either total occupational and social impairment or occupational and social impairment with deficiencies in most areas.

Turning to the record, over the period from March 23, 2012, the Veteran displayed some anxiousness and occasional depression.  However, oftentimes, his mood was described as normal. The Veteran has constantly denied suicidal and homicidal ideations.  Further, no aggressive or impaired thoughts were ever expressed by the Veteran.  He was consistently oriented in all spheres.  

The Veteran also maintains effective personal relationships.  He remains married to his longtime wife.  Further, he continues to attend church on a weekly basis.  There is no evidence of any inability to maintain effective relationships.  Indeed, his continuous marriage indicates otherwise.  He also indicated that he frequents the YMCA on a daily basis. 

The Veteran also displayed some mild sleep impairment.  He reported receiving anywhere from five to six hours of sleep per night.  This, in turn, appeared to have caused decreased energy during the day.

The Veteran does have some memory impairment.  He complained of forgetfulness and poor concentration.   No gross memory loss was shown at all. 

His appearance was always unremarkable and he did not endorse illogical, obscure or irrelevant speech.

Further, GAF scores recorded during this period do not indicate symptomatology indicative of occupational and social impairment in most areas.  Indeed, scores of 55, 64, 55, and 65 were recorded during this period.  According to the GAF scale, scores from 51 to 59 indicate moderate difficulty in social and occupational functioning, while scores from 61 to 70 indicate mild symptomatology.  See DSM-VI.  The Board finds these scores are not reflective of the criteria for a higher disability rating under Diagnostic Code 9400, as they show mild and moderate symptomatology instead of marked or severe symptoms.  The GAF scores appear to accurately reflect the symptoms reflected in the evidence of record during this period.

In summary, during this period, the evidence of record does not reflect occupational and social impairment with deficiencies in most areas.  The Veteran retains familial ties, as reflected by his long marriage to his wife.  He also continues to care for his mother-in-law, who is aging.  Judgment does not appear impaired, as the Veteran has consistently denied homicidal, suicidal, and aggressive thoughts.  Instead, the Veteran's service-connected disability is marked by occasional depression and anxiety. Neither symptom was constantly reported over the period.  Moreover, depression and anxiety do not appear to impact the Veteran's ability to function independently.  He continues to maintain social contacts, with his family and at his church.  The requirements for an increased rating for this period have not been shown.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 50 percent evaluation.  Therefore, for the period from March 23, 2012, an evaluation in excess of 50 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Period Since April 9, 2014

The evidence of record does not indicate that the Veteran's service-connected disability warrants a disability rating in excess of 70 percent for the period since April 9, 2014.

The only evidence from this period, the April 2014 VA examination report, does not indicate that the Veteran's service-connected disability results in total occupational and social impairment.  Indeed, the examiner noted that the Veteran's disability only results in occupational and social impairment in most areas.  The Veteran denied suicidal and homicidal ideations.  No delusions or hallucinations were shown.  The Veteran did not exhibit gross impairment of thought process or communication.  Some deficiency in appearance was noted, but the examiner explained that grooming and hygiene were adequate but not exemplary.  The Veteran asserted that he continued to attend church and was working out at a gym several days each week.  He continues to live with his wife and care for his mother-in-law.  The examiner indicated that the Veteran would not likely be able to participate in "conventional employment" due to apparently diminishing neurocognitive capacity." Depression and impaired memory were reported.  

The Veteran's symptomatology does not result in total occupational and social impairment.  The Veteran continues to maintain social relationships with his wife and mother-in-law.  He also functions in society, as evidenced by his frequent use of a gym and his weekly attendance at church.  The Veteran does not display violent or aggressive tendencies.  While some hygiene issues were noted, those were relatively mild as they were noted as adequate.  Memory loss to the point of forgetting names of relatives or his own was not shown.  The examiner indicated that Veteran would not likely be able to participate in "conventional employment" due to apparently diminishing neurocognitive capacity."  However, when asked to assess the degree of impairment due to psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction, the examiner did not find total occupational and social impairment.  

The criteria for a 100 percent rating under Diagnostic Code 9400 are not met or approximated.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 70 percent evaluation during this period.  Therefore, for the period since April 9, 2014, an evaluation in excess of 70 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

IV.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not appear to suggest that the Veteran is unemployable due solely to his service-connected disability.  The April 2014 VA examiner indicated that the Veteran would not likely be able to participate in "conventional employment" due to apparently diminishing neurocognitive capacity."  However, when asked to assess the degree of impairment due to for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction, the examiner did not find total occupational and social impairment.  The Veteran has not alleged that his service-connected disability would be prohibitive of employment, should he seek it and the Board finds no basis for an award of TDIU.


ORDER

A disability rating in excess of 50 percent for the period from March 23, 2012, for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction is denied.

A disability rating in excess of 70 percent for the period since April 9, 2014, for psychoneurotic anxiety reaction and depression with psychophysiological gastrointestinal reaction is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


